Citation Nr: 1003108	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for dental trauma for 
purposes of eligibility for dental treatment.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for eczema with herpes simplex.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to April 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and September 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The April 2007 rating decision 
addressed the Veteran's claim regarding her eczema with 
herpes simplex.  The September 2007 rating decision addressed 
the Veteran's claim regarding a dental disability.

The issue of a higher evaluation for eczema with herpes 
simplex being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service dental records are entirely consistent 
with her statements that a cap was placed on tooth #9 during 
service as the result of trauma.


CONCLUSION OF LAW

The criteria for the purpose of VA outpatient dental 
treatment have been met.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a dental disability 
caused by trauma experienced in service.  Since a claim for 
service connection for a dental disorder is also considered a 
claim for VA outpatient dental treatment, the Board will 
consider both.  See generally Mays v. Brown, 5 Vet. App. 302 
(1993).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  
For loss of the teeth, bone loss through trauma or disease 
such as to osteomyelitis must be shown for purposes of 
compensability.  The loss of the alveolar process as a result 
of periodontal disease is not considered disabling.  See Note 
to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 
1712(a)(1); 38 C.F.R. § 17.161.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  These are not considered as disabling conditions.  
38 C.F.R. § 3.381(a).  Simply stated, while a Veteran may 
receive VA treatment for such conditions, VA compensation for 
such conditions is not available in most circumstances.

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a Veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Legal authority describes various categories, or classes, of 
eligibility for VA outpatient dental treatment, to include 
Veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within 90 days 
or one year after service, dependent on whether service was 
before or after October 1, 1981 (Class II eligibility); those 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); those who were detained as 
a POW (Class II(b) and Class II(c) eligibility); those who 
made prior applications for, and received, dental treatment 
from VA for noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service (Class 
IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service- 
connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rating by reason 
of individual unemployability (Class IV eligibility); those 
who participate in a rehabilitation program under 38 U.S.C.A. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C.A. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Based upon the record, there is no evidence of impairment of 
the mandible, loss of a portion of the ramus, loss of a 
portion of the maxilla or mandible; and no evidence of bone 
loss through trauma or disease, such as due to osteomyelitis.  
Consequently, the Veteran does not have one of the dental 
disorders listed under 38 C.F.R.  § 4.150.  Therefore, there 
is no basis for an award of compensation based on chipped 
tooth #9.

Nevertheless, the Board will determine whether the Veteran 
has met the requirements for entitlement to service 
connection for a noncompensable dental disorder, for the sole 
purpose of establishing VA outpatient dental treatment.  See 
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

As noted above, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  Trauma, as defined for 
purposes of dental treatment eligibility, connotes damage 
caused by the application of sudden, external force, brought 
to bear outside a clinical setting sustained a sudden trauma.  
For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during a veteran's military 
service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

A veteran is competent to testify as to a condition within 
his or her knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007);  Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

In her January 2007 claim, the Veteran stated that a "cap" 
was placed on a left upper front tooth (tooth #9) in service 
after chipping it while in basic training.  Indeed, a service 
dental record from June 2000 indicated the Veteran's report 
that "I broke my tooth last week it bothers me..."  The 
diagnosis was a fracture, mesial incisal angle, restoration 
#9.  The Veteran's chipped tooth was treated with a temporary 
filling.

In December 2000, the Veteran sought private treatment for 
tooth #9.  Remaining consistent with other documents of 
record, hygiene notes from private dentist, Dr."V.T.," 
indicated that an Army dentist replaced the Veteran's chipped 
#9 tooth with a temporary material.  Dr. V.T. successfully 
replaced the temporary material with a porcelain laminate 
veneer (PLV).

The dental treatment records disclose that the Veteran did 
not require a crown for any tooth other than tooth #9, 
although she did have fillings placed in two teeth in the 
back of her mouth.  In particular, no dental disease of any 
other tooth at the front of the Veteran's mouth, on either 
the mandible or the maxilla, that is, teeth #6 though #11 or 
# 22 through #28, was treated at any time during the 
Veteran's service or was noted as having any abnormality.  
These records are entirely consistent with the Veteran's 
statements that tooth #9 was affected by a type of "trauma" 
as the term is defined for purposes of eligibility for dental 
treatment, since there was no filling, restoration or 
treatment of tooth #9 prior to the date on which a crown was 
required.

There is no evidence of record which is inconsistent with or 
contradicts the Veteran's statements.  Tooth #9 was in good 
condition and required no treatment of any type prior to June 
2000.  The fact that a crown was the first treatment of tooth 
#9 is inconsistent with the expected course of non-traumatic 
dental disease, and contrasts with the good condition of the 
surrounding teeth.

The evidence is essentially in equipoise.  Because all the 
medical evidence of record is consistent the Veteran's 
allegation, the Board is giving the benefit of the doubt to 
the Veteran and attributing the need for treatment of tooth 
#9 in service to trauma as defined for purposes of dental 
treatment eligibility.  38 U.S.C.A. § 5107(b).  The appeal 
for eligibility for dental treatment for a left front upper 
tooth, designated as tooth #9, should be granted.

ORDER

Eligibility for dental treatment for a left front upper tooth 
designated as tooth #9 is granted.


REMAND

In numerous submissions to the RO, the Veteran has repeatedly 
requested private, medical treatment records from treating 
physicians Dr. "K.S." and Dr. "K.O.", who have treated her 
for eczema with herpes simplex.  The Veteran also mentioned, 
in a May 2008 point of contact with the RO, that she was seen 
in May 2007 at the Portland VA Medical Center (VAMC) for her 
skin condition.

While it appears that the private medical records from Drs. 
K.S. and K.O. are of record, there are no VA outpatient 
treatment reports from the Portland VAMC from May 2007.  
Indeed, in June 2008, the Portland VAMC indicated, in a 
Telecare Note, that they had not received a fax from the 
Veteran for additional records.

Thus, upon remand, all treatment reports from the Portland 
VAMC pertaining to the Veteran's skin treatment should be 
obtained and associated with the claims file.

In this regard, the Veteran is asked to submit any additional 
medical records in her possession that have not been 
associated with the claims file, including any treatment 
within the last several months from VA and/or private 
sources. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain and associate 
with the claims file treatment records 
dated from May 2007 from the VAMC in 
Portland, Oregon related to treatment 
for the Veteran's eczema with herpes 
simplex.

A response from this facility must be 
of record.  If no records during that 
time period can be located, a 
negative response must be associated 
with the claims file.

2.	After undertaking any other 
development deemed essential in 
addition to that specified above, 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the appellant, he should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


